DETAILED ACTION 

The present application (Application No. 15/632,292) is being examined under the pre-AIA  first to invent provisions.
This Application is a continuation of Application No. 11/781,484, filed 07/23/2007, now U.S. Patent No. 9,715,677.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 09 August, 2022.


Status of Claims

Claims 41, 51, 58, are amended. Claims 1-40, were previously canceled. Therefore, claims 41-60, are currently pending and addressed below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-60, are rejected under 35 U.S.C. 103(a) as being unpatentable over of Shah (US 2006/0129455) (hereinafter “Shah9455”) in view of Merriman et al. (U.S. PGPub 2002/0072965) (hereinafter “Merriman2965”).

Regarding claims 41, 51, Shah9455 discloses:
(receiving data for transmission as an electronic message from a device associated with a first user). 
An advertisement (a first electronic advertisement image) contextual to a message sent by a messenger (first user) in electronic communications with a message recipient (second user) is presented to the messenger (see at least Shah9455, fig. 5-7, ¶84-85). Selecting an advertisement that is contextual (i.e., based on keywords) with the content of the most recent IM message (see at least Shah9455, fig. 2-7, ¶15, 56-57, 64, claim 1). Advertisement target criteria including user profile attributes (e.g., demographics) and user behavior (advertisement usage) (see at least Shah9455, ¶36-37, 54, 57, 74) in relation to previously presented and/or viewed advertisements (user profile). It is noted, the content of the IM conversation and in particular, conversation content of the instant message sender, which is explicitly targeted by the system, is part of the user profile of the instant message sender, and represents an expression of a user’s preferences and products or services favored by the instant message sender, and it is for that very reason, that the particular content of the IM conversation is targeted.
Advertising management system storing targeting criteria and a creative component for each advertisement (see at least Shah9455, ¶36-37). Plurality of databases (see at least Shah9455, ¶13, 32, 56, 74, 84), including a database of keywords associated with advertisements to be matched to the context of a chat conversation (see at least Shah9455, ¶13, 56, claim 1). Context in association with a chat participant (see at least Shah9455, ¶15).
System comprising computing devices, servers, memory, output device, input device, interfaces, and software instructions that enable the system to execute the steps of the method over network communications (see at least Shah9455, ¶14, 23, 34, 37, 53, 55, 80, 85).


(identifying, in response to the received data, advertisements previously viewed by the first user on the device of the first user). 
(selecting, based on the advertisements previously viewed by the first user, a first electronic advertisement image to display on the device of the first user). 
Shah9455 explicitly discloses: (see Shah9455, ¶67, “In another implementation a combination of altering the user's messages along with delivering visual advertisements (“electronic advertisement image” as claimed) may be employed. In the preceding example a visual advertisement from a restaurant may be popped up during the chat.”
Cathy77 then writes about “dinner” and an advertisement is presented contextual to- and in response to the keyword “dinner” (see Shah9455, ¶84, “Referring to FIG. 5, the client Cathy77 sends a message saying "we should get some dinner too." Referring to FIG. 6, the word "dinner" is linked to fitness equipment advertisements in the database. A sidebar panel advertisement appears regarding fitness equipment by ebay.ca (Trade Mark).”
This advertisement regarding fitness equipment by ebay.ca™ is a visual advertisement  (“electronic advertisement image” as claimed) and is displayed to everybody in the chat.
This ebay.ca™ advertisement  is identified by the system (“identifying” as claimed)
Shah9455 further explicitly discloses that the chat can then get interrupted (see Shah9455, fig. 7, ¶85, “It should be noted that the advertisement could be configured so that it interrupts the clients chat for a certain period of time.”), and Shah9455 still further explicitly teaches: displaying in the chat window during this interruption, a subsequent visual weighpaneltwatchers.ca™ advertisement (“selecting, based on the advertisements previously viewed by the first user as claimed) related to the keyword “dinner”, wherein it is noted, this weighpaneltwatchers.ca™ advertisement is also related to the ebay.ca™ advertisement which was already previously identified (“identifying” as claimed) and displayed (“previously viewed by the first user” as claimed) in response to the keyword “dinner” (see Shah9455, fig. 7, ¶85, “the word "dinner" is linked to health and fitness advertisements. In this case, a large visual advertisement from weighpaneltwatchers.ca is displayed in the conversation panel.”). 
It could be argued that a sequence of an interruption to the chat with presentation of a subsequent (second as claimed) visual advertisement (the weighpaneltwatchers.ca™ advertisement) following the previous display of the ebay.ca™ advertisement, may only optionally take place in Shah9455. However, in the context of Shah9455, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to interrupt the chat to select and display in the conversation panel, a large visual advertisement from weighpaneltwatchers.ca™ after the previous smaller, contextual ebay.ca™ advertisement was presented, since this sequence of presenting a first smaller visual contextual advertisement followed by a related a large visual advertisement enabled by an interruption, is one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of presenting a first smaller visual contextual advertisement and of presenting a large visual advertisement enabled by an interruption, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shah9455 in this way since this combination doubles the system opportunity to present targeted advertisements for the same keyword, thereby doubling the opportunity to monetize this ad opportunity.

Shah9455 further discloses: Advertisements to be displayed may be in a variety of forms: textual, audio/visual, or any form capable of being displayed on the consumer device; and may further provide embedded tags (see at least Shah9455, fig. 7, ¶21). The advertisements can be a mixture of audio/visual forms and are not limited to text (see at least Shah9455, ¶82-83). Therefore advertisements can be comprised in part of an image (a visual component) that is distinguishable from a textual component or other forms (advertisement image). Advertisement image (e.g., “a large visual advertisement from weighpaneltwatchers.ca”) contextual to the conversation data may be displayed (advertisement image) (see at least Shah9455, fig. 7, ¶85), which since it is selected by the system to match the context of the conversation, it is “determined” (determining a content of a first electronic advertisement image).

(selecting a second electronic advertisement image to display on the device of the first user).
(causing the device associated with the first user to display the selected second electronic advertisement image during a portion of a time that the first user awaits an electronic reply message from the second user).
As explained above, Shah9455 further discloses: While “Cathy77” awaits display of a response message from a recipient, an advertisement image (e.g., an ebay.ca™ advertisement) is presented (a first electronic advertisement image). The process continues on with additional messages and advertisements (a weighpaneltwatchers.ca™ advertisement image) (a second electronic advertisement image). (see at least Shah9455, fig. 5-7, ¶79-85). Therefore Shah9455 selects and displays a second contextual image while the first user awaits an electronic message from the second user.

Shah9455 does not disclose: 
(determining whether a number of times the first electronic advertisement image has been previously displayed to the first user exceeds a threshold value for displaying the first electronic advertisement image to the first user).
(upon determining that the threshold value has been exceeded, selecting a second electronic advertisement image to display on the device of the first user based at least on the advertisements previously viewed by the first user).
However Merriman2965 discloses:
The actual advertising object, which may be a banner image in a GIF or JPEG file format, (see at least Merriman2965, fig. 3A-3B, ¶29) (electronic advertisement image).
Selecting from the matched advertisements by determining how often the particular user has been exposed to the given advertisement. For each user, data is kept about the number of times that a user has seen a given advertisement based upon the user ID. For each advertisement where the user matches the criteria, if the number of times that the user has seen the advertisement is less than a predetermined threshold, the advertisement is retained as one of the possible matches. If the number of times that the user has seen a given advertisement exceeds the threshold, the advertisement is discarded as a possible candidate for transmitting back to the user (see at least Merriman2965, fig. 3A-3B, ¶30).
As per the above, target criteria used in selecting an advertisement in Shah9455 include: contextual attributes, i.e., based on keywords, with the content of the most recent IM message (see at least Shah9455, fig. 2-7, ¶15, 56-57, 64, claim 1), and target criteria used in selecting an advertisement in Merriman2965 include: targeting consumers by SIC, country, organization type and type of advertisements previously selected by the user, and conditional criteria such as the number of times that the user has seen the advertisement being less than a predetermined threshold, (see at least Merriman2965, fig. 3A-3B, ¶29-30). 
then, it would have been obvious to one of ordinary skill in the art at the time of the invention to include as the basis for selecting advertisements, conditional criteria such as the number of times that the user has seen the advertisement being less than a predetermined threshold value (no longer presenting the same advertisement if the number of times the first electronic advertisement image has been previously displayed to the first user exceeds a threshold value). One of ordinary skill in the art at the time of the invention would have been motivated to modify Shah9455 in this way since this combination is simply a substitution of one selection criteria (conditional target criteria such as the number of times that the user has seen the advertisement being less than a predetermined threshold), with another selection criteria (keywords attributes), with predictable results, and the substitution produces no new and unexpected result. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this combination enhances the relevance of the advertisement in that it reduces ad overexposure.

Regarding claims 42, 52, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claim 41; and claim 51; respectively) as per the above rejection statements, including display the selected second electronic advertisement image.
Shah9455 further discloses: (generating an instruction to display the selected second electronic advertisement image separately from the electronic communications with the second user). 
In particular, Shah9455 discloses: Selecting an advertisement that is contextual (i.e., based on keywords) with the content of the most recent IM message (see at least Shah9455, fig. 2-7, ¶15, 56-57, 64, claim 1). Rendering an instant message (IM) sender user interface (see at least Shah9455, fig. 1, ¶79-80) (conversation window). Instruction to display advertisements in the context of the IM conversation (see at least Shah9455, ¶40, 50) (instruction to display), wherein contextual advertisements can optionally be displayed in a display window or panel separate from the chatting IM display window or panel, or alternatively they can be displayed in a same display window or panel (see at least Shah9455, fig. 2-6) (display the selected second electronic advertisement image separately from the electronic communications with the second user). 

Regarding claims 43, 53, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claims 41 and 42; and claims 51 and 52; respectively) as per the above rejection statements, including display the selected second electronic advertisement image. 
Shah9455 further discloses: (wherein generating the instruction to display the selected second electronic advertisement image on the device of the first user separately from the electronic communications with the second user comprises displaying the selected second electronic advertisement image on the device of the first user in a first portion of a conversation window and displaying electronic messages on the device of the first user in a second portion of the conversation window). 
In particular, Shah9455 discloses: Rendering an instant message (IM) sender user interface (see at least Shah9455, fig. 1, ¶79-80) (conversation window). First portion (panel) and second portion, out-of line (see at least Shah9455, fig. 2-6) (first portion) (second portion) (out-of line). Instruction to display advertisements in the context of the IM conversation (see at least Shah9455, ¶40, 50) (instruction to display), wherein contextual advertisements can optionally be displayed in a display window or panel separate from the chatting IM display window or panel, or alternatively they can be displayed in a same display window or panel (see at least Shah9455, fig. 2-6) (display the selected second electronic advertisement image separately from the electronic communications with the second user).

Regarding claims 44, 54, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claims 41 and 42; and claims 51 and 52; respectively) as per the above rejection statements, including display the selected second electronic advertisement image.
Shah9455 further discloses: (wherein generating the instruction to display the selected second electronic advertisement image on the device of the first user separately from the electronic communications with the second user comprises displaying the selected second electronic advertisement image on the device of the first user out-of-line with a display of electronic messages).
In particular, Shah9455 discloses: Rendering an instant message (IM) sender user interface (see at least Shah9455, fig. 1, ¶79-80) (conversation window). First portion (panel) and second portion, out-of line (see at least Shah9455, Fig. 2-6) (first portion) (second portion) (out-of line). Instruction to display advertisements in the context of the IM conversation (see at least Shah9455, ¶40, 50) (instruction to display), wherein contextual advertisements can optionally be displayed in a display window or panel separate from the chatting IM display window or panel, or alternatively they can be displayed in a same display window or panel (see at least Shah9455, fig. 2-6). 

Regarding claims 45, 55, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claim 41; and claim 51; respectively) as per the above rejection statements, including display the selected second electronic advertisement image.
Shah9455 further discloses: (selecting the selected second electronic advertisement image for display on the device of the first user in a conversation window of a messaging application user interface). 
In particular, Shah9455 discloses: Rendering an instant message (IM) sender user interface (see at least Shah9455, fig. 1, ¶79-80) (conversation window). First portion (panel) and second portion, out-of line (see at least Shah9455, fig. 2-6) (first portion) (second portion) (out-of line). Instruction to display advertisements in the context of the IM conversation (see at least Shah9455, ¶40, 50) (instruction to display), wherein contextual advertisements can optionally be displayed in a display window or panel separate from the chatting IM display window or panel, or alternatively they can be displayed in a same display window or panel (see at least Shah9455, fig. 2-6). 

Regarding claims 46, 56, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claim 41; and claim 51; respectively) as per the above rejection statements, including display the selected second electronic advertisement image.
Shah9455 further discloses: (receiving the electronic reply message communicated from the second user; and generating an instruction to alter the displayed second electronic advertisement image based on receiving the electronic reply message communicated from the second user). 
In particular, Shah9455 discloses: Advertisement linked to a particular keyword in a particular message is served and displayed, until a different message generated by the recipient containing different keywords triggers a new advertisement (see at least Shah9455, ¶58-73). This process of presenting new advertisements (instruction to alter the displayed advertising content) along with the content of the IM conversation is repeated (iterated) for first advertisement, second advertisement, third advertisement, etc and accordingly, instructions are generated and executed by the system to perform the “altering” steps of the method (first, second, third instructions accordingly) (generating an instruction to alter). 

Regarding claims 47, 57, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claims 41 and 46; and claims 51 and 62; respectively) as per the above rejection statements, including display the selected second electronic advertisement image; and altering the displayed advertising content.
Shah9455 further discloses: (wherein generating the instruction to alter the displayed second electronic advertisement image comprises locating the second electronic advertisement image in another portion of a conversation window on the device of the first user). 
In particular, Shah9455 discloses: Advertisement is appended below the message in the conversation box (see at least Shah9455, fig. 2, ¶80).

Regarding claims 48, 58. Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claims 41 and 46; and claims 51 and 62; respectively) as per the above rejection statements, including display the selected second electronic advertisement image; and altering the displayed advertising content.
Shah9455 further discloses: (wherein altering the displayed second electronic advertisement image comprises changing the size or shape of the second electronic advertisement image). 
In particular, Shah9455 discloses: Advertisement changes from an underlined word (e.g., “movie”) in the message to an overlay popup (expanded) advertisement (changing the shape) (changing the size) which can be a mixture of audio/visual forms, which when clicked will launch the advertiser’s web site (see at least Shah9455, fig. 4, ¶82). Popup can be displayed in a variety of places (see at least Shah9455, ¶82). 

Regarding claims 49, 59, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claims 41 and 46; and claims 51 and 62; respectively) as per the above rejection statements, including altering the displayed advertising content.
Shah9455 further discloses: (wherein generating the instruction to alter the displayed second electronic advertisement image comprises generating an instruction to remove the second electronic advertisement image from a conversation window on the device of the first user). 
In particular, Shah9455 discloses: Advertisement linked to a particular keyword in a particular message sent by a sender is served and persists displayed while the sender awaits display of a response message from a recipient, said response message which will contain different keywords will then remove (alter) the first advertising content and trigger a new advertisement (e.g., an “EBAY” ad) (instruction to remove). The process continues on with additional messages and advertisements (e.g., third advertising content for a “WEIGHTWATCHERS” ad) (see at least Shah9455, Fig. 5-7, ¶79-85) (third advertising content). This process of presenting new advertisements (instruction to remove the displayed advertising content) along with the content of the IM conversation is repeated (iterated) for first advertisement, second advertisement, third advertisement, etc and accordingly instructions are generated and executed by the system to perform the “altering” and/or “removing steps” of the method.

Regarding claims 50, 60, Shah9455 in view of Merriman2965 discloses: All the limitations of the corresponding parent claims (claim 41; and claim 51; respectively) as per the above rejection statements, including: an advertisement contextual to a message sent by a messenger in electronic communications with a recipient is presented to the messenger.
Shah9455 further discloses: (wherein the selected second electronic advertisement image is displayed on the device of the first user upon receipt of the electronic message communicated from the second user). 
In particular, Shah9455 discloses: Selecting an advertisement that is contextual (i.e., based on keywords) with the content of the most recent IM message (see at least Shah9455, fig. 2-7, ¶15, 56-57, 64, claim 1). Instruction to display advertisements in the context of the IM conversation (see at least Shah9455, ¶40, 50) (instruction to display). An advertisement contextual to a message sent by a messenger in electronic communications with a recipient is presented to the messenger (see at least Shah9455, fig. 5-7, ¶84-85). Instruction to display advertisements in the context of the IM conversation (see at least Shah9455, ¶40, 50). 


Response to Arguments

Applicant's arguments filed 08/09/2022 have been fully considered. 
Applicant's amendment necessitated the expanded new ground(s) of rejection presented in this Office Action, still in view of the same pending prior art.

35 U.S.C. 103 
Applicant argues:
Nowhere in Shah (let alone in paragraphs [0036], [0037], [0054], [0057], and [0074]) is this feature disclosed. Rather, Shah discloses using keywords from instant messages exchanged between users to select advertising. (Shah at paragraphs [0054]- [0074].) However, using advertisements that are linked to keywords that are used in instant messages to display advertising, as disclosed in Shah, is not the same as first "identifying, in response to the received data, advertisements previously viewed by the first user on the device of the first user," and then "selecting, based on the advertisements previously viewed by the first user, a first electronic advertisement image to display on the device of the first user," as recited in amended claim 41. Applicant also notes that the question of whether Shah discloses a process that involves previously viewed advertisements was already discussed and decided by the Patent Trial and Appeal Board as not being disclosed in parent Application No. 11/781,484 (now US Patent No. 9,715,677). (See the Decision on Appeal dated December 30, 2016 in parent Application No. 11/781,484.)
In response:
Cathy77 then writes about “dinner” and an advertisement is presented contextual to- and in response to the keyword “dinner” (see Shah9455, ¶84, “Referring to FIG. 5, the client Cathy77 sends a message saying "we should get some dinner too." Referring to FIG. 6, the word "dinner" is linked to fitness equipment advertisements in the database. A sidebar panel advertisement appears regarding fitness equipment by ebay.ca (Trade Mark).”
This advertisement regarding fitness equipment by ebay.ca™ is a visual advertisement (electronic advertisement image as claimed) and is displayed to everybody in the chat.
This ebay.ca™ advertisement  is identified by the system (identifying as claimed)
Shah9455 further explicitly discloses that the chat can then get interrupted (see Shah9455, fig. 7, ¶85, “It should be noted that the advertisement could be configured so that it interrupts the clients chat for a certain period of time.”), and Shah9455 still further explicitly teaches: displaying in the chat window during this interruption, a subsequent visual weighpaneltwatchers.ca™ advertisement (selecting, based on the advertisements previously viewed by the first user as claimed) related to the keyword “dinner”, wherein it is noted, this weighpaneltwatchers.ca™ advertisement is also related to the ebay.ca™ advertisement which was already previously identified (identifying as claimed) and displayed (previously viewed by the first user as claimed) in response to the keyword “dinner” (see Shah9455, fig. 7, ¶85, “the word "dinner" is linked to health and fitness advertisements. In this case, a large visual advertisement from weighpaneltwatchers.ca is displayed in the conversation panel.”). 

In the PTAB decision rendered 12/30/2016 and in reference to Shah, the PTAB stated (see pp. 7): “We see no relationship between the dinner advertisement and a previous advertisement related to movies.” However, as indicated in the present rejection which further clarifies the pending rejection, in view of Shah, the limitations “previously viewed by the first user” and “identifying” are not based on “a previous advertisement related to movies”. Instead this previously viewed advertisement is the ebay.ca™ advertisement related and associated with the keyword “dinner”.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0195801.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mario C. Iosif/Primary Examiner, Art Unit 3681